Mr. Justice Wilkin delivered the opinion of the Court Plaintiff in error brought an action on the case against the defendant in error and one Hubka, in the circuit court of Cook county. He afterwards dismissed as to Hubka. The circuit court sustained a general demurrer to his declaration, and' rendered judgment against him for costs of suit. The Appellate Court affirmed that judgment, and he prosecutes this writ of error. The only question involved in the suit is, could plaintiff maintain this action at law on the allegations of his declaration. In substance, these allegations are, that plaintiff and said Hubka were partners in the dry goods business in the city of Chicago, owning a stock of goods and certain store fixtures, on which they had previously executed a chattel mortgage to defendant in error; that long before the maturity thereof, and without any authority of law whatever, defendant in error, by collusion with said Hubka, wrongfully foreclosed said mortgage, and took possession of not only the goods and chattels described therein, but also of others, of the value of $5000, belonging to said firm, which he afterwards pretended to sell to said Hubka; that by reason of said wrongful seizure and transfer, plaintiff was deprived of said goods and the profits and good will of said business; that said wrongs were committed in pursuance of a confederation and collusion between said defendant in error and said Hubka, to injure and defraud the plaintiff. There is no averment that the co-partnership between plaintiff and Hubká has been dissolved, or any settlement whatever had of their partnership affairs. The declaration, therefore, not only fails to show any individual title nr ownership in plaintiff to said property, partnership business, or the profits or good will thereof, which he says he lost, but affirmatively discloses a state of facts from which it appears that he had only a community of interest therein with his partner, who consented to said transfer and all that was done by defendant in error. A partner’s right to partnership property is an ownership of all the assets of the firm, subject to the ownership of every ■other co-partner, all of the partners holding all of the firm assets subject to the payment of the partnership debts and liabilities. (Parsons on Partnership, 350.) It is clear, therefore, that the individual interest of one partner in the firm property and business can only be ascertained by a settlement of the partnership. (Bopp v. Fox, 63 Ill. 540; Chandler v. Lincoln, 52 id. 77; Menagh v. Whitwell, 52 N. Y. 146.) This rule applies to the interest of a partner in the profits or good will of the partnership business as well as to the tangible assets of the firm. Until plaintiff’s actual interest in the partnership has been determined, there can be no ascertainment of his damages. Buckmaster v. Gowen, 81 Ill. 285; Sweet v. Morrison, 103 N. Y. 235. We are clearly of the opinion that, on the facts stated in his declaration, plaintiff has no standing in a court of law. We find nothing in the authorities cited by his counsel in conflict with this conclusion. The judgment of the circuit court was right, and was properly affirmed by the Appellate Court. Judgment affirmed.